DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

	Response to Amendment
	Claims 1-20 are pending.  Claims 1, 3, 4, 11, 13, 17, and 18 have been amended.
Amendments to claims 1, 3 and 18 render the claim objections (pgs. 2-3, Action) moot.  Accordingly, the objections to claims 1, 3, 18 and 19 are withdrawn.
Applicants arguments relative to claim interpretations under 35 U.S.C. 112(f) (pgs. 8-9, Reply) of the terms “plurality of electronic control units (ECUs) configured to,” an advanced driver assistance system (ADAS) configured to,” “an ADAS configured to,” and “an ADAS is further configured to,” have been persuasive.  In particular, the terms “electronic control units” and “advanced driver assistance systems” are considered terms of art that are understood to have structure associated with the process.  However, the applicant’s argument relative to the term “plurality of user interface elements (UI) configured to” was not persuasive, because sufficient structure is not recited in the claims to perform the recited functions.  “A plurality of user interface elements” does not explicitly or inherently recite structural elements.  Accordingly, the 35 U.S.C. 112(f) claim interpretations of the limitations “plurality of electronic control units (ECUs) configured to,” an advanced driver assistance system (ADAS) configured to,” “an ADAS configured to,” and “an ADAS is further configured to” have been withdrawn, and the 35 U.S.C. 112(f) claim interpretation of the limitation “plurality of user interface elements (UI) configured to” maintained, as discussed below.
Amendments to claims 4 and 17 render the rejection of claims 4, 5 and 17 under 35 U.S.C. 112(b) (pgs. 5-6, Action) moot.  Accordingly, the rejection of claims 4, 5 and 17 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments (pg. 10-15, Reply, filed 2 May 2022) with respect to the rejection claims 1 and 18 under 35 U.S.C. 102 have been fully considered and are unpersuasive.  Examiner notes that claims 11-13 and 15-17, listed in the first sentence of the 35 U.S.C. 102 section (pg. 10, reply), have not been distinctly and specifically discussed in the body of the argument.  Examiner further notes that the final three limitations of claim 11 contain different language from the final three limitations of claims 1 and 18.
Relative to the 35 U.S.C. 102 rejection of claims 1 and 18, and the corresponding dependent claims 2, 4, 6-8, and 19-20, Applicant contends that Fung does not disclose (1) identify a pattern of the driver interacting with the UI elements, (2) compare the pattern to a predetermined model, and (3) adjust the plurality of ECUs in converting the signals measured by the UI elements to control signals for driving the vehicle based on at least in part on the comparison.  In particular, applicant contends that: (a) Fung does not disclose the limitations, (1) identifying a pattern of driver interaction with the UI elements, and (2) comparing the pattern to a predetermined model (see pgs. 10-12, Reply); and (b) Examiner treated the claims as a mere catalogue of separate parts disregarding the part-to-part relationships set forth in the claims that give the claims their meaning (quoting Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1459, 221 USPQ 481 (Fed. Cir. 1984)), mapped the disclosures from Fung to the claims piecemeal from various different embodiments of Fung (see Pg. 14, Reply), and thus, because the cited teachings of the ADAS functionality shown in Fig. 21 and Fig. 24A of Fung are different embodiments which cannot properly be combined, they do not teach the combination of elements (i.e. (1), (2) and (3) in claim 1 (see pgs. 12-14, Reply).
MPEP 2131 states that “[t]o reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.” Although the applicant cites the specification to provide examples related to training a vehicle (pg. 11, Reply), MPEP section 2131 dictates that the claims are to be interpreted under the broadest reasonable interpretation (BRI) standard.  
Applying BRI, the examiner interpreted at least [0476], Fig. 43-46, and [0586]-[0633] as disclosing the limitation (1) identifying a pattern of a driver interacting with the UI elements.  Additional sections of Fung support this interpretation (see at least, [0495]).  Examiner further applied BRI interpreting at least Fig. 21 and [0451] and disclosing the limitation (b) compare the pattern to a predetermined model limitation. Paragraph [0451] discloses that the measurement of information transfer from the driver to the vehicle can be monitored and this measurement can be used to determine a driver state which can be used to modify the controls of the vehicle according to the driver state.  The Examiner interpreted this under BRI as identifying the pattern of driver interaction with UI elements.  
Examiner still further applied BRI interpreting at least Fig. 24A of Fung as disclosing the limitation (c) adjust the plurality of ECUs in converting the signals measured by the UI elements to control signals for driving the vehicle based on at least in part on the comparison.
In the Action, and explained above, the examiner provided rejections under 35 U.S.C. 102 with specific mappings addressing every element of the claimed invention for the pertinent claims. Since no supposed errors in the examiner’s action have been pointed out, the burden has not been shifted to the examiner and the examiner has made a proper prima facie case of anticipation.
Further, 37 CFR 1.111(b) requires that a proper response to an Office action "must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action … .” In addition to claims 11-17 not being distinctly and specifically discussed in the response to the action, the Remarks (pgs. 10-15, Reply) do not provide any specific reasons as to why either the findings of fact or the legal conclusion of anticipation is allegedly in error.
Still further, legal decisions cited (e.g. Lindemann) discuss various aspects of an anticipation analysis but arguments make only generalizations not tied to the facts nor holding of the case. Examiner notes that the anticipatory prior art cited the holding (Lindemann, at 1459, (pg. 14-15, Reply)) was an entirely different device, composed of parts distinct from those of the claimed invention and operating in a different way to process different material differently, in contrast to the anticipatory art Fung cited by the examiner, which discloses a similar device, composed of parts similar to those of the claimed invention and operating in similar ways to process similar material similarly.  Thus applicant’s citation of Linderman is not appropriate to the facts of Fung.  Further the facts of Fung support the notation that the different embodiments operate in similar ways to process similar material similarly.  In particular, Figs. 21 and 24A, which applicant contends cannot be combined, both disclose steps that can be accomplished by a response system 188 of a motor vehicle and that the components, shown in Fig. 1A, 1B through 3, include the response system 188 (see at least Fung [0455] and [486]).  Since the steps in Figs. 21 and 24A can be accomplished by the vehicle systems they can be combined.  Thus, the embodiments, shown in Figs. 21 and 24A, can be properly combined, and claims 1 and 18, as well as claim 11, are considered properly anticipated by Fung.  Therefore, the rejection of claims 1, 2, 4, 6, 8, 11-13, and 15-20 under Fung will be maintained.
Because the applicant has not pointed out supposed errors in the examiner’s action, nor provided any specific reasons as to why either the findings of fact or legal conclusion of anticipation is allegedly in error, the Examiner finds the applicant’s arguments relative to the 35 U.S.C. 103 rejections of claims 3, 5, 9, 10 and 14 (pg. 15, Reply) are unpersuasive.  Therefore the rejection of claims 3, 5, 9, 10 and 14 under 35 U.S.C. 103 as unpatentable over Fung in view of Huang will be maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:  “plurality of user interface elements (UI) configured to” in claim 1, Ln. 8.
Because these claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6-8, 11-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2016/0001781 to Fung et. al. (hereafter Fung).
As per claim 1, Fung teaches: An apparatus (see at least Fung, Fig. 1A), comprising:
a plurality of electronic control units (ECUs) configured to control driving of a vehicle (see at least Fung, Fig. 1A, showing ECU 106, EPS 132; and Figure 1B, showing the ECU);
plurality of user interface (UI) elements configured to be manipulated by a driver of the vehicle to indicate degrees of control exerted that are based at least in part on interactions of the driver with at least one of a steering control, a braking control, or a throttling control, or any combination thereof (see at least Fung, Fig. 1A, showing Touch Steering Wheel System 134 , User Input Devices 152, Tactile Devices 148, Visual Devices 140, Electronic Power Steering System 132, steering 134),
the plurality of UI elements configured to: measure signals indicative of the degrees of control exerted by the driver; (see at least Fung, [0227] disclosing vehicle sensors; [0321], disclosing that sensors 614 generate a signal representing the stimulus measured; and [0371] disclosing that any automatic or manual systems and sensors that monitor and provide behavioral information related to the driver of the vehicle) and 
transmit the signals to an ECU of the plurality of ECUs (see at least Fung, [0401], disclosing that vehicle 100 includes provisions for communicating and/or controlling various systems and functions associated with the engine),
wherein the ECUs are configured to generate control signals for driving the vehicle based on the measured signals received from the UI elements (see at least Fung, [0422], disclosing that vehicle 1900 comprises a driver information sensing device 1906, a vehicle information sensing device 1908 … the driver 1904 must transmit information by way of one or more driver control input devices to produce appropriate changes in vehicle acceleration, velocity, lane position, and direction; and [0423]); and
an advanced driver assistance system (ADAS) (see at least Fung, Fig. 2 Showing Vehicle Systems 126, including Electronic Stability System 202, Anti-lock Brake System 204, Brake Assist System 208, Electronic Parking Brake (EPB) System 212, Automatic Cruise Control System 216, Collision Mitigation Braking System 220, Lane Departure Warning System 222, Lane Keep Assistant System 226) configured to:
identify a pattern of the driver interacting with the UI elements (see at least Fung, [0476], disclosing that pattern learning machine algorithms can be used to track data associated with an identified driver and the pattern learning can be used to modify different vehicle systems and parameters; Figs. 43-46, showing processes for controlling one or more vehicle systems in a motor vehicle depending on a combined driver state based on a plurality of driver states; [0586]-[0633], disclosing the determining of the combined driver state based on a plurality of driver states);
compare the pattern to a predetermined model (see at least Fung, Fig. 21, showing step 2112 calculating a driver safety factor, and step 2114 of comparing the driver safety factor and a predetermined driver safety alert threshold; [0451]); and
adjust the plurality of ECUs in converting the signals measured by the UI elements to the control signals for driving the vehicle based at least in part on the comparison (see at least Fung, Fig. 24 A, showing steps 2402 of receiving monitoring information, 2404 determine driver state, 2406 of determining whether driver is distracted, and 2408 in response to a distracted driver, modifying control of the vehicle systems; [0594] disclosing that after determining the driver state, the control of the one or more vehicle systems is based on the driver state).
As per claim 2, Fung teaches: wherein the ADAS is further configured to adjust the plurality of ECUs in converting the signals measured by the UI elements to the control signals for driving the vehicle according to sensor data indicative of environmental conditions of the vehicle (see at least Fung, [0264], disclosing failure detection system 244 monitors and/or receives signals that are analyzed and compared to pre-determined failure and control levels associated with the vehicle systems; [0418], showing that the failure detections system 244 initiates control of the vehicle systems in response the received signals, and once the signals meet a pre-determined level, the failure direction system 244 initiates control of the one or more vehicle systems; and [0864] disclosing transmitting and receiving signals).
As per claim 4, Fung teaches: wherein the ADAS is configured to: input the transmitted signals indicative of the degrees of control into an artificial neural network (ANN); (see at least Fung, [0692] disclosing that driver states could be based on predetermined monitoring information indicating drowsy driver …. Steering information from the steering wheel ….) and
determine at least one feature of the comparison based on output of the ANN (see at least Fung, [0691] disclosing that determining which driver state triggers the confirmation process and which driver states (a behavioral, or vehicular-sensed, see Fung [0685]) are confirmed in response can be based on an artificial neural network).
As per claim 6, Fung teaches: wherein the predetermined model is derived from related models of preselected safe drivers, related models for drivers having a preselected driver competence level, related models for drivers having a preselected driving habit, or related models for drivers having a preselected driving style, or any combination thereof (see at least Fung, [0451] disclosing step 2114 the calculation of the driver safety factor; [0478] disclosing that by identifying the driver, the physiological information, behavioral information and vehicle information can be collected for that particular driver to modify control parameters, control coefficients and thresholds).
As per claim 7, Fung teaches: wherein the plurality of UI elements comprises a steering control, a braking control, and a throttling control (see at least Fung, Fig. 2 Showing Vehicle Systems 126, including Electronic Stability System 202, Antilock Brake System 204, Brake Assist System 208, Electronic Parking Brake (EPB) System 212, Automatic Cruise Control System 216, Collision Mitigation Braking System 220, Lane Departure Warning System 222, Lane Keep Assistant System 226; and [0247]).
As per claim 8, Fung teaches: wherein the ADAS is configured to change a transfer function used by the ECUs to control driving of the vehicle based on the comparison, (see at least Fung, Fig. 24A, B, 25, 26, 27, 29, showing control coefficient 2904 calculation unit 2902 and control parameter 2908; see also Fig. 134, 144, showing modification of control) and 
wherein the transfer function comprises or is derived from at least one transfer function for controlling at least one of a steering mechanism of the vehicle, a throttle mechanism of the vehicle, or a braking mechanism of the vehicle, or any combination thereof (see at least Fung, [0611] disclosing that a control coefficient can be any value used in determining a control parameter (also shown in Fig. 47); Fig. 1A, showing Touch Steering Wheel System 134 , User Input Devices 152, Tactile Devices 148, Visual Devices 140, Electronic Power Steering System 132, steering 134).
As per claim 11, Fung teaches: An apparatus (see at least Fung, Fig. 1A), comprising:
a plurality of electronic control units (ECUs) configured to control driving of a vehicle (see at least Fung, Fig. 1A, showing ECU 106, EPS 132; and Figure 1B, showing the ECU);
a plurality of car controls configured to be manipulated by a driver of the vehicle to indicate degrees of control exerted that are based at least in part on interactions of the driver with at least one of a steering control, a braking control, or a throttling control, or any combination thereof (see at least Fung, [0227] disclosing vehicle sensors; [0321] disclosing that sensors 614 generate a signal representing the stimulus measured; and [0371] disclosing that any automatic or manual systems and sensors that monitor and provide behavioral information related to the driver of the vehicle);
a plurality of sensors (see at least Fung, [0227] disclosing vehicle sensors) configured to:
detect degrees of control exerted by the driver on the plurality of car controls (see at least Fung, [0321] disclosing that sensors 614 generate a signal representing the stimulus measured; and [0371] disclosing that any automatic or manual systems and sensors that monitor and provide behavioral information related to the driver of the vehicle; Figs. 43-46, showing processes for controlling one or more vehicle systems in a motor vehicle depending on a combined driver state based on a plurality of driver states; [0586]-[0633], disclosing the determining of the combined driver state based on a plurality of driver states); and
transmit signals indicative of the detected degrees of control to an ECU of the plurality of ECUs (see at least Fung, [0401] disclosing that vehicle 100 includes provisions for communicating and/or controlling various systems and/or functions associated with the engine),
wherein the ECUs are configured to generate control signals for driving the vehicle based on the signals received from the plurality of sensors (see at least Fung, [0422] disclosing that vehicle 1900 comprises a driver information sensing device 1906, a vehicle information sensing device 1908 … the driver 1904 must transmit information by way of one or more driver control input devices to produce approximate changes in vehicle acceleration, velocity, lane position, and direction; and [0423] disclosing that driver information sensing device 1906 can measure driver information directly from the driver, and that direct driver control input device data can include data from one or more types of driver control input units such as the steering wheel, brake pedal, and gas pedal); and
an advanced driver assistance system (ADAS), (see at least Fung, Fig. 2 Showing Vehicle Systems 126, including Electronic Stability System 202, Anti-lock Brake System 204, Brake Assist System 208, Electronic Parking Brake (EPB) System 212, Automatic Cruise Control System 216, Collision Mitigation Braking System 220, Lane Departure Warning System 222, Lane Keep Assistant System 226) configured to:
receive the transmitted signals indicative of the detected degrees of control exerted by the driver on the plurality of car controls (see at least Fung, [0432] disclosing that the information transfer module 2006 receives driver information measured directly from the driver 1904 from the driver information sensing device 1906);
generate a filter for the driver based on comparing the transmitted signals to a predetermined model (see at least Fung, Fig. 21, showing step 2112 calculating a driver safety factor, and step 2114 of comparing the driver safety factor and a predetermined river safety alert threshold; [0468] disclosing that processing can include amplification, mixing, filtering of the signal as well as other signal processing techniques known in the art; [0476] disclosing that pattern learning machine algorithms can be used to track data associated with an identified driver and the pattern learning can be used to modify different vehicle systems and parameters; and [0451]); and
change a transfer function used by the ECUs to control driving of the vehicle based on the generated filter (see at least Fung, Fig. 24A, showing steps 2402 of receiving monitoring information, 2404 determine driver state, 2406 of determining whether driver is distracted, and 2408 in response to a distracted driver, modifying control of the vehicle systems; Fig. 24B, 25, 26, 27, 29, showing control coefficient 2904  calculation unit 2902 and control parameter 2908; see also Fig. 134, 144, showing modification of control; and [0594] disclosing that after determining the driver state, the control of the one or more vehicle systems is based on the driver state).
As per claim 12, Fung teaches: wherein the ADAS is configured to: compare the changed transfer function to a predetermined transfer function (see at least Fung, [0444] disclosing a driver alert module which compares the driver safety factor calculated by the driver safety module to a predetermined driver safety threshold; [0516] disclosing a control parameter can be an operating parameter that is used to determine if a particular function would be activated for a given vehicle system; and [0611] disclosing that a control coefficient can be any value used in determining a control); and
adjust the generation of the filter based on the comparison of the changed transfer function to the predetermined transfer function (see at least Fung, [0637] disclosing that the thresholds can be determined and or dynamically changed based on the monitoring information received).
As per claim 13, Fung teaches: wherein the ADAS is configured to: input the transmitted signals indicative of the detected degrees of control exerted by the driver on the plurality of car controls into an artificial neural network (ANN) (see at least Fung, [0691] disclosing that determining which driver state triggers the confirmation process and which driver states (a behavioral, or vehicular-sensed [0685]) are confirmed in response can be based on an artificial neural network); and
determine at least one feature of the filter based on output of the ANN (see at least Fung, [0692] disclosing that driver states could be based on predetermined monitoring information indicating drowsy driver … Steering information from the steering wheel).
As per claim 15, Fung teaches: wherein the predetermined transfer function is derived from related transfer functions of preselected safe drivers, related transfer functions for drivers having a preselected driver competence level, related transfer functions for drivers having a preselected driving habit, or related transfer functions for drivers having a preselected driving style, or any combination thereof (see at least Fung, [0451] disclosing step 2114 the calculation of the driver safety factor; and [0478] disclosing that by identifying the driver, the physiological information, behavioral information and vehicle information can be collected for that particular driver to modify control parameters, control coefficients and thresholds).
As per claim 16, Fung teaches: wherein the plurality of car controls comprises a steering control, a braking control, and a throttling control (see at least Fung, Fig. 2 Showing Vehicle Systems 126, including Electronic Stability System 202, Antilock Brake System 204, Brake Assist System 208, Electronic Parking Brake (EPB) System 212, Automatic Cruise Control System 216, Collision Mitigation Braking System 220, Lane Departure Warning System 222, Lane Keep Assistant System 226; see also [0247]).
As per claim 17, Fung teaches: wherein the ADAS is configured to change a transfer function used by the ECUs to control driving of the vehicle based on the filter (see at least Fung, Fig. 24A, B, 25, 26, 27, 29, showing control coefficient 2904  calculation unit 2902 and control parameter 2908; see also Fig. 134, 144, showing modification of control; and [0594] disclosing that after determining the driver state, the control of the one or more vehicle systems is based on the driver state), and
wherein the transfer function comprises or is derived from at least one transfer function for controlling at least one of a steering mechanism of the vehicle, a throttling mechanism of the vehicle, or a braking mechanism of the vehicle, or any combination thereof (see at least Fung, [0611] disclosing that a control coefficient can be any value used in determining a control parameter (also shown in Fig. 47); and Fig. 1A, showing Touch Steering Wheel System 134 , User Input Devices 152, Tactile Devices 148, Visual Devices 140, Electronic Power Steering System 132, steering 134).
As per claim 18, Fung teaches: A method comprising: detecting, by a plurality of sensors in a vehicle, signals indicative of degrees of control exerted by a driver with a plurality of user interface (UI) elements in the vehicle (see at least Fung, Fig. 1A, showing ECU 106, EPS 132; and Figure 1B, showing the ECU; Fig. 1A, showing Touch Steering Wheel System 134 , User Input Devices 152, Tactile Devices 148, Visual Devices 140, Electronic Power Steering System 132, steering 134); 
measuring, by the plurality UI elements, the signals indicative of degrees of control exerted by the driver (see at least Fung, [0321] disclosing that sensors 614 generate a signal representing the stimulus measured; and [0371] disclosing that any automatic or manual systems and sensors that monitor and provide behavioral information related to the driver of the vehicle);
transmitting, by the plurality UI elements, the measured signals to a plurality of electronic control units (ECUs) of the vehicle and an advanced driver assistance system (ADAS) of the vehicle (see at least Fung, [ 0401, disclosing that vehicle 100 includes provisions for communicating and/or controlling various systems and/or functions associated with the engine);
generating, by the ECUs, control signals for driving the vehicle based on the measured signals received from the plurality of UI elements (see at least Fung, [0422] disclosing that vehicle 1900 comprises a driver information sensing device 1906, a vehicle information sensing device 1908 … the driver 1904 must transmit information by way of one or more driver control input devices to produce approximate changes in vehicle acceleration, velocity, lane position, and direction; and [0423] disclosing that direct driver control input device data can include data from one or more types of driver control input units such as the steering wheel, brake pedal, and gas pedal);
identifying, by the ADAS, a pattern of the driver interacting with the plurality of UI elements based on the measured signals received from the plurality of UI elements (see at least Fung, [0476] disclosing that pattern learning machine algorithms can be used to track data associated with an identified driver and the pattern learning can be used to modify different vehicle systems and parameters; Figs. 43-46, showing processes for controlling one or more vehicle systems in a motor vehicle depending on a combined driver state based on a plurality of driver states; and [0586]-[0633], disclosing the determining of the combined driver state based on a plurality of driver states);
comparing, by the ADAS, the pattern to a predetermined model (see at least Fung, Fig. 21, showing step 2112 calculating a driver safety factor, and step 2114 of comparing the driver safety factor and a predetermined driver safety alert threshold; and [0451] disclosing that the driver safety factor is compared to a predetermined driver safety alert threshold); and
adjusting, by the ADAS, the plurality of ECUs in converting the signals measured by the UI elements to the control signals for driving the vehicle based at least in part on the comparison (see at least Fung, Fig. 24 A, showing steps 2402 of receiving monitoring information, 2404 determine driver state, 2406 of determining whether driver is distracted, and 2408 in response to a distracted driver, modifying control of the vehicle systems).
As per claim 19, Fung teaches: generating, by the ADAS, a signal modulation for the driver based on the comparison (see at least Fung, [0476] disclosing that pattern learning machine algorithms can be used to track data associated with an identified driver and the pattern learning can be used to modify different vehicle systems and parameters); and
adjusting, by the ADAS, the plurality of ECUs in converting the signals measured by the UI elements to the control signals for driving the vehicle according to the generated signal modulation (see at least Fung, [0264] disclosing failure detection system 244 monitors and/or receives signals that are analyzed and compared to pre-determined failure and control levels associated with the vehicle systems; [0418] disclosing that the failure detections system 244 initiates control of the vehicle systems in response the received signals, and once the signals meet a pre-determined level, the failure direction system 244 initiates control of the one or more vehicle systems; and [0864] disclosing transmitting and receiving signals).
As per claim 20, Fung teaches: changing, by the ADAS, a transfer function of the plurality of UI elements based on the comparison (see at least Fung, Fig. 24A, B, 25, 26, 27, 29, showing control coefficient 2904  calculation unit 2902 and control parameter 2908; see also Fig. 134, 144, showing modification of control); and 
adjusting, by the ADAS, the plurality of ECUs in converting the signals measured by the UI elements to the control signals for driving the vehicle according to the changed transfer function (see at least Fung, Fig. 24 A, showing steps 2402 of receiving monitoring information, 2404 determine driver state, 2406 of determining whether driver is distracted, and 2408 in response to a distracted driver, modifying control of the vehicle systems).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 3, 5, 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claims 1 and 11 above, and further in view of U.S. Patent Number 10,471,963 to Huang et. al. (hereafter Huang).
As per claim 3, Fung discloses all of the limitations of claim 1, as discussed above.  Fung further discloses the following limitations: 
wherein the ADAS is further configured to: determine response differences between the measured signals generated by the plurality of UI elements and driving decisions generated autonomously by the ADAS according to the predetermined model and the sensor data indicative of environmental conditions of the vehicle; (see at least Fung, [0428] disclosing the driver alert device 1910 used to alert the driver if a reduction in vehicle control occurs, namely if the driver safety factor does not exceed a predetermined driver safety alert threshold; [0444] disclosing a driver alert module which compares the driver safety factor calculated by the driver safety module to a predetermined driver safety threshold; [0516] disclosing a control parameter can be an operating parameter that is used to determine if a particular function would be activated for a given vehicle system; and [0611] disclosing that a control coefficient can be any value used in determining a control parameter (also shown in Fung Fig. 47)); and
… an artificial neural network (ANN) to compare the pattern based on the response differences (see at least Fung, [0691] disclosing that determining which driver state triggers the confirmation process and which driver states (a behavioral, or vehicular-sensed, see [0685]) are confirmed in response can be based on an artificial neural network).  But Fung does not explicitly disclose that the apparatus is configured to train an artificial neural network.
However, Huang teaches this limitation (see at least Huang, Col. 4, Ln. 8-11, disclosing that network resources can be used to obtain processing modules for execution by data processor 171, data content to train internal neural networks, system parameters, or other data; and Col. 9, Ln. 56-63, disclosing that the data can be used to augment, modify, or train the operation of the driving control module).
Both Fung and Huang are analogous art to claim 5 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, [0006]).  Huang is directed to a system and method for transitioning between an autonomous and manual driving mode based on detection of a driver’s capacity to control the vehicle (see at least Huang, Col. 1, Ln. 23-21). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method in motor vehicles for responding to a driver state, as disclosed in Fung, to train an artificial neural network, as disclosed by Huang.  Doing so would be an extension of the teaching in Fung, because the disclosure in Huang is background for the disclosure in Fung.
As per claim 5, Fung discloses all of the limitations of claim 1, as discussed above.  Fung further teaches the limitation adjust the ANN based on the comparison (see at least Fung, Fig. 60 showing ANN 6000; [0677] disclosing that the thresholds, shown in Fig. 60, can be pre-determined, and adjusted based on the particular driver via a machine learning method; and [0678] discloses that the threshold can be dynamically modified). But Fung does not explicitly disclose the ADAS configured to train the ANN. 
However, Fung teaches this limitation (see at least Huang, Col. 4, Ln. 8-11, disclosing that network resources can be used to obtain processing modules for execution by data processor 171, data content to train internal neural networks, system parameters, or other data; and Col. 9, Ln. 56-63, disclosing that the data can be used to augment, modify, or train the operation of the driving control module).
Both Fung and Huang are analogous art to claim 5 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, [0006]).  Huang is directed to a system and method for transitioning between an autonomous and manual driving mode based on detection of a driver’s capacity to control the vehicle (see at least Huang, Col. 1, Ln. 23-21). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method in motor vehicles for responding to a driver state, as disclosed in Fung, to train an artificial neural network, as disclosed by Huang.  Doing so would be an extension of the teaching in Fung, because the disclosure in Huang is background for the disclosure in Fung.
As per claim 9, Fung discloses all of the limitations of claim 8, as discussed above.  The difference between Fung and the claimed invention is that Fung does not explicitly teach the limitation wherein the plurality of UI elements comprises a transmission control, and wherein the degrees of control exerted by the driver comprise detected user interactions with the transmission control.
However, Huang teaches a comparable device where it is known to add the disclosed limitation (see at least Huang, col. 5, ln. 8-14, disclosing monitoring / control subsystems for the engine, brakes, transmission… ). 
Both Fung and Huang are analogous art to claim 5 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, [0006]).  Huang is directed to a system and method for transitioning between an autonomous and manual driving mode based on detection of a driver’s capacity to control the vehicle (see at least Huang, Col. 1, Ln. 23-21). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have applied a transmission control where the degrees of control exerted by the driver comprise detected user interaction with the transmission control, as disclosed in Huang.  The results would have been predicable to one of ordinary skill in the art.
As per claim 10, Fung discloses all of the limitations of claim 8, as discussed above.  Fung further discloses the limitation wherein the transfer function comprises or is derived from a transfer function (see at least Fung, Fig. 24A, B, 25, 26, 27, 29, showing control coefficient 2904  calculation unit 2902 and control parameter 2908; see also Fig. 134, 144, showing modification of control).  The difference between Fung and the claimed invention is that Fung does not explicitly teach the limitation for controlling a transmission mechanism of the vehicle.
However, Huang teaches a comparable device where it is known to add the disclosed limitation (see at least Huang, col. 5, ln. 8-14, disclosing monitoring / control subsystems for the engine, brakes, transmission…).
Both Fung and Huang are analogous art to claim 5 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, [0006]).  Huang is directed to a system and method for transitioning between an autonomous and manual driving mode based on detection of a driver’s capacity to control the vehicle (see at least Huang, Col. 1, Ln. 23-21). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have applied a transmission control where the degrees of control exerted by the driver comprise detected user interaction with the transmission control, as disclosed in Huang.  The results would have been predicable to one of ordinary skill in the art.
As per claim 14, Fung discloses all of the limitations of claim 11, as discussed above.  Fung further teaches the limitation adjust the ANN based on the comparison (see at least Fung, Fig. 60 showing ANN 6000; [0677] disclosing that the thresholds, shown in Fig. 60, can be pre-determined, and adjusted based on the particular driver via a machine learning method; and [0678] discloses that the threshold can be dynamically modified). But Fung does not explicitly disclose the ADAS configured to train the ANN. 
However, Fung teaches this limitation (see at least Huang, Col. 4, Ln. 8-11, disclosing that network resources can be used to obtain processing modules for execution by data processor 171, data content to train internal neural networks, system parameters, or other data; and Col. 9, Ln. 56-63, disclosing that the data can be used to augment, modify, or train the operation of the driving control module).
Both Fung and Huang are analogous art to claim 5 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, [0006]).  Huang is directed to a system and method for transitioning between an autonomous and manual driving mode based on detection of a driver’s capacity to control the vehicle (see at least Huang, Col. 1, Ln. 23-21). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method in motor vehicles for responding to a driver state, as disclosed in Fung, to train an artificial neural network, as disclosed by Huang.  Doing so would be an extension of the teaching in Fung, because the disclosure in Huang is background for the disclosure in Fung.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure are: U.S. Patent Number 10,745,019 (col. 11, ln. 6-12, disclosing training ANN); U.S. Patent Publication Number 2019/0113917 (Fig. 4, showing a transfer function); and U.S. Patent Publication Number 2019/0382003 ([0055] disclosing the ADAS and perform or control the performance of the operation of transmission).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666                                                                                                                                                                                                        /ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666